DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘342 (U.S. PGPub 2016/0111342) in view of EP ‘222 (EP 1143222, of record in the application).
Claim 1 – Huang ‘342 teaches a method for process chamber monitoring (PG 0078, observations can be used to determine the effectiveness of e.g. a plasma processing chamber or any other reducing apparatus), the method comprising:
measuring a parameter of an oxide film formed on a substrate (e.g. PG 0078, monitoring optical appearance of a substrate before reduction; from PG 0074-0075, reduction is to convert oxide film to metal film; therefore the optical appearance of the substrate before reduction comprises the optical appearance of an oxide film);
reducing the oxide film to form a reduced metal film or surface modified film on the substrate (PG 0074-0075; the oxide on the surface is converted to metal, which also reads upon a surface modification of the film);
measuring a parameter of the reduced metal film or surface modified film (e.g. PG 0078, monitoring optical appearance of a substrate after reduction; from PG 0074-0075, reduction is to convert oxide film to metal film; therefore the optical appearance of the substrate after reduction comprises the optical appearance of an oxide film).
Huang ‘342 does not expressly teach or suggest the limitation of Claim 1 wherein the method further comprises determining an amount of oxide film removed from the substrate by comparing the parameter of the oxide film with the parameter of the reduced metal film.  Huang ‘342 does take optical measurements of the film (see e.g. PG 0125), but there is no express indication that these optical measurements specifically quantify the amount of metal oxide added to or removed from the substrate.  Huang ‘342 is drawn to the formation and removal of copper oxide with regards to copper surfaces (e.g. PG 0125).  EP ‘222 is drawn to a method and apparatus for detecting the thickness of copper oxide (Title), wherein the reflectivity of a substrate comprising a copper oxide film on a copper base layer is measured (PG 0018) and compared to a reference table (PG 0019).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Huang ‘342 to use the characterization means and apparatus of EP ‘222, as Huang ‘342 discloses using optical measurements to characterize oxide film growth and removal on a metal substrate and EP ‘222 discloses a system and apparatus which is suitable for measuring the thickness of an oxide film based on optical reflectivity measurements.
Claim 14 – Huang ’342 / EP ‘222 renders obvious the method of claim 1, wherein forming the oxide film and the reduced metal film occur without an air break (Huang ‘342 PG 0074, all processes occur in a single tool).  
Claim 15 – Huang ’342 / EP ‘222 renders obvious the method of claim 1, wherein the parameter of the oxide film measured comprises a thickness of the oxide film (EP ‘222 PG 0018-0019, the surface reflectivity measures the thickness of the metal oxide on the surface of the metal film).  
Claim 16 – Huang ’342 / EP ‘222 renders obvious the method of claim 15, wherein the thickness of the oxide film is measured by reflectivity (EP ‘222 PG 0018-0019, the surface reflectivity measures the thickness of the metal oxide on the surface of the metal film).  
Claim 17 – Huang ’342 / EP ‘222 renders obvious the method of claim 16, wherein the parameter of the reduced metal film comprises reflectivity (EP ‘222 PG 0018-0019, the surface reflectivity measures the thickness of the metal oxide on the surface of the metal film).  
Claim 18 – Huang ’342 / EP ‘222 renders obvious the method of claim 17, further comprising performing preventative maintenance on the process chamber when the reflectivity of the reduced metal film at 480 nm is less than 145% of reflectivity of a silicon substrate with native oxide film at 480 nm (Huang ‘342 PG 0078 and 0125 disclose the use of optical characteristics as a measurement for how the process is performing; EP ‘222 PG 0020 uses a bare silicon wafer as the baseline for reflectivity and measures it at 480 nm.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the oxide formation process, e.g. cleaning the chamber, when the optical measurements indicate variation in the deposition process from an established baseline.).  

Claim 19 – EP ‘222 teaches a method of determining a film thickness (PG 0018-0019), the method comprising:
determining a reference thickness of a metal oxide film formed by a reference method on a substrate surface (PG 0019, generation of a reference table of metal oxide thicknesses based on reflectivity measurements);
measuring a sample thickness of a metal oxide film formed by the reference method in the process chamber (PG 0018, determining the thickness of a formed oxide film on a substrate by a given process).
EP ‘222 does not expressly teach or suggest comparing the sample thickness to the reference thickness, nor does it expressly teach or suggest using the method to monitor a process chamber.
With regards to the comparison of thicknesses, Examiner notes that the lookup table 1-1 in EP ‘222 is a list of incremental values and not a continuous function.  Therefore, if a reflectivity value is obtained that falls between discrete measurement values, comparison between the recorded reflectivity value, which is an indicator of thickness, and between values of the lookup table to interpolate a thickness for the sample measurement based on the discrete reference measurements is held as prima facie obvious.
Huang ‘342 is drawn to forming and analyzing metal oxide films formed on metal oxide surfaces.  The method comprises forming a metal film on a substrate (PG 0133), forming an oxide film from the metal film with an oxygen plasma (PG 0139), and reducing the oxide film to form the reduced metal film (PG 0145).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘222 to form its films by the method of Huang ‘342, as EP ‘222 wants to measure the thickness of oxide films formed on metal surfaces and Huang ’342 teaches methods for generating and removing oxide films on metal surfaces.  Huang ‘342 further teaches at e.g. PG 0078 that the observations can be used to determine the effectiveness of e.g. a plasma processing chamber or any other reducing apparatus.

Claims 2-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang ‘342 in view of EP ‘222 and Bossler ‘239 (U.S. PGPub 2014/0159239).
Claim 2 – Huang ’342 / EP ‘222 renders obvious the method of claim 1, but does not expressly teach or suggest a method further comprising forming the oxide film on the substrate by oxidizing a metal film on the substrate with an H2O plasma.  Bossler ‘239 is drawn to substrate processing generally (Abstract) and discloses oxidation processes generally as part of its process (PG 0019-0020).  The process may include plasma oxidation of e.g. copper (PG 0019-0020) and teaches that water is a known plasma agent for oxidation of substrate surfaces (PG 0021).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘222 / Huang ‘342 to use water as a plasma gas for oxidation as suggested by Bossler ‘239, as EP ‘222 / Huang ‘342 want to form metal oxides e.g. copper oxide on a substrate by plasma oxidation and Bossler ‘239 teaches that water is a suitable plasma oxidant to form copper oxide.  
Claim 3 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 2, further comprising depositing the metal film on the substrate (Huang ‘342 PG 0064-0065) prior to forming the oxide film (Huang ‘342 PG 0070), the oxide film generated from the metal film (Huang ‘342 PG 0070).  
Claim 4 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 3, wherein the metal film comprises copper (Cu) or cobalt (Co) (Huang ‘342 PG 0049, Claim 15).  
Claim 5 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 3, wherein the metal film has a thickness in the range of about 200-400 Angstroms (Huang ‘342 PG 0065 teaches a thickness in the range of about 50-400 Angstroms; the taught range overlaps the claimed range of about 200-1500 Angstroms.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the taught thickness range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  
Claim 6 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 5, wherein the metal film comprises a copper film (Huang ‘342 PG 0065, e.g. copper seed layer; EP ‘222 PG 0018-0019).  
Claim 7 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 6, further comprising forming a tantalum film on the substrate prior to depositing the copper film (Huang ‘342 PG 0046 renders obvious the electroplating of a semi-noble metal layer, e.g. tantalum, prior to forming the metal seed layer).  
Claim 8 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 7, but does not expressly teach or suggest a method wherein the tantalum film has a thickness in the range of about 20 Angstroms to about 180 Angstroms.  Huang ‘342 does not particularly disclose a thickness of the barrier layer.  However, Examiner notes that the particular technology node being used imposes constraints on the thicknesses of materials deposited for those devices, see e.g. Huang ‘342 PG 0047.  Therefore, selection of a thickness for the tantalum film commensurate with the design dimensions of the product being formed is held as prima facie obvious.  
Claim 9 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 8, but does not expressly teach or suggest a method wherein the substrate comprises a 1000 Angstrom thermal oxide wafer.  EP ‘222 discloses the use of a silicon wafer with native oxide at PG 0018-0019.  The thickness of the substrate is necessarily result-effective with regards to the dimensions of features that can be formed therein, which is a noted design concern of Huang ‘342 (PG 0047).  Therefore, Examiner finds selection of a substrate comprising a desired thickness of native oxide to be prima facie obvious.
Claim 10 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 9, wherein the oxide film is formed at a temperature of about 100 – 375 degrees Celsius (Huang ‘342 PG 0071 teaches a temperature range for forming oxide film between about 100-400  degrees Celsius.  This overlaps the claimed range of less than or equal to about 375 Celsius.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the taught temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  
Claim 11 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 5, wherein the metal film comprises a cobalt film (Huang ‘342 PG 0049, Claim 15; EP ‘222 PG 0058, the process of EP ‘222 is not limited to copper and is open to other reflective metals).  
Claim 12 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 11, further comprising forming a tantalum nitride film on the substrate prior to depositing the cobalt film (Huang ‘342 PG 0046 renders obvious the electroplating of a semi-noble metal layer, e.g. tantalum nitride, prior to forming the metal seed layer).  
Claim 13 – Huang ’342 / EP ‘222 / Bossler ‘239 renders obvious the method of claim 12, but does not expressly teach or suggest a method wherein the tantalum nitride film has a thickness in the range of about 20 Angstroms to about 40 Angstroms.  Huang ‘342 does not particularly disclose a thickness of the barrier layer.  However, Examiner notes that the particular technology node being used imposes constraints on the thicknesses of materials deposited for those devices, see e.g. Huang ‘342 PG 0047.  Therefore, selection of a thickness for the tantalum nitride film commensurate with the design dimensions of the product being formed is held as prima facie obvious. 

Claim 20 – EP ‘222 teaches a method of measuring a film thickness (PG 0018-0019), the method comprising:
determining a reference reduced metal film thickness formed by a reference method on a substrate (PG 0019, generation of a reference table of metal oxide thicknesses based on reflectivity measurements), and
measuring a sample reduced metal film thickness formed by the reference method (PG 0018, determining the thickness of a formed oxide film on a substrate by a given process); and
comparing the sample thickness to the reference thickness (Examiner notes that the lookup table 1-1 is a list of incremental values and not a continuous function.  Therefore, if a reflectivity value is obtained that falls between discrete measurement values, comparison between the recorded reflectivity value, which is an indicator of thickness, and between values of the lookup table to interpolate a thickness for the sample measurement based on the discrete reference measurements is held as prima facie obvious.).
EP ‘222 does not expressly teach or suggest monitoring a process chamber, nor does it teach or suggest the claimed reference method comprising:
forming a metal film on the substrate,
forming an oxide film from the metal film with an H20 plasma, and
reducing the oxide film to form the reduced metal film.
Huang ‘342 is drawn to forming and analyzing metal oxide films formed on metal oxide surfaces.  The method comprises forming a metal film on a substrate (PG 0133), forming an oxide film from the metal film with an oxygen plasma (PG 0139), and reducing the oxide film to form the reduced metal film (PG 0145).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘222 to form its films by the method of Huang ‘342, as EP ‘222 wants to measure the thickness of oxide films formed on metal surfaces and Huang ’342 teaches methods for generating and removing oxide films on metal surfaces.  Huang ‘342 further teaches at e.g. PG 0078 that the observations can be used to determine the effectiveness of e.g. a plasma processing chamber or any other reducing apparatus.
EP ‘222 / Huang ‘342 do not expressly teach or suggest wherein the plasma is a water plasma.  Bossler ‘239 is drawn to substrate processing generally (Abstract) and discloses oxidation processes generally as part of its process (PG 0019-0020).  The process may include plasma oxidation of e.g. copper (PG 0019-0020) and teaches that water is a known plasma agent for oxidation of substrate surfaces (PG 0021).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of EP ‘222 / Huang ‘342 to use water as a plasma gas for oxidation as suggested by Bossler ‘239, as EP ‘222 / Huang ‘342 want to form metal oxides e.g. copper oxide on a substrate by plasma oxidation and Bossler ‘239 teaches that water is a suitable plasma oxidant to form copper oxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712